 In the MatterofW. B. KNIGHT D/B/A KNIGHT PLATING COMPANYAND W. B. KNIGHT AND B. J. RINEHART, D/B/AR-K-MACHINE &TOOL COMPANYandUNITEDAUTOMOBILE,AIRCRAFT ANDAGRICUL-TURAL IMPLEMENTWORKERS OF AMERICA, LOCAL835,AFFILIATEDWITH THE CIOCase No. R-3438.-Decided February 04, 1942Jurisdiction:metal parts plating and processing industry.Investigation and Certification of Representatives:existence of question: re-fusal to recognize petitioning union ; contract for more than two years withrival union no bar, where it has run for more than a year and where ma-jority status of rival union at time of execution of contract, doubtful; elec-tions necessary.Unit Appropriate for CollectiveBargaining:separate units: (1) all productionand maintenance employees- of Knight Plating Company, excluding clericaland supervisory employees; (2) all production and maintenance employeesofR-K-Machine & ToolCompany, excluding clerical and supervisory em-ployees ; agreement as to.Mr. Frederick R. Bolton,of Detroit, Mich., for the Companies.Mr. Maurice SugarandMr. N. L. Smokier,of Detroit, Mich., forthe U. A. W.Mr. Carl Kroviak,of Detroit, Mich., for the Metal Polishers.Mr. Max E. Halpern,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 12, 1941, United Automobile, Aircraft and Agricul-tural Implement Workers of America, Local 835, affiliated with theCongress of Industrial Organizations, herein called the U. A. W.,filed with the Regional Director for the Seventh Region (Detroit,Michigan) a petition, and on December 1, 1941, an amended peti-tion, alleging that a question affecting commerce had arisen concern-ing the representation of employees of W. B. Knight d/b/a/ KnightPlating Company and W. B. Knight and B. J. Rinehart, d/b/a/ R-K-39 N. L.R. B., No. 27.148 KNIGHT PLATING COMPANY149Machine & Tool Company, Detroit, Michigan, herein called theCompanies, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On December 22,1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On December 27, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Companies, theU. A. W., and upon Metal Polishers, Buffers, Platers and Helpers,International Union, Local No. 1 of Detroit, Michigan, affiliated withthe 'American Federation of Labor, herein called the Metal Polish-ers.Pursuant to notice, a hearing was held on January 6, 1942,at Detroit, Michigan, before Jerome H. Brooks, the Trial Examinerduly designated by the Chief Trial Examiner.The Companies, theU. A. W., and the Metal Polishers were represented by counsel andparticipated in the hearing.Full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.During the course ofthe hearing the Trial Examiner made various rulings on motionsand on objections to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner and finds that no preju-dicialerrorswere committed.The rulings are hereby affirmed.The U. A. W. filed a brief which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANIESKnight Plating Company is an unincorporated business solelyowned and operated by W. B. Knight, having its principal office andonly plant in Detroit, Michigan, where it is engaged in the platingof metal parts.Over 95 percent of all the raw materials used byKnight Plating Company originate in places outside the State ofMichigan, although such raw materials are purchased from localdealers.Approximately 90 percent of the parts to be plated by itare shipped to it from points outside the State.During the first 6months of 1941 the total sales of Knight Plating Company wereapproximately $60,000, about 20 percent of which were made to cus-tomers outside the State of Michigan; all or almost all the remaining 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaleswere made to automobile manufacturers within the State ofMichigan.Knight Plating Company employs about 25 persons.R-K-Machine & Tool Company is an unincorporated businessowned by W. B. Knight and B. J. Rinehart, as partners, having itsplace of business and only plant in Detroit, Michigan, where it isengaged in the processing of parts for pumps used in airplane motorsand other parts of airplanes. It receives materials for processingfrom the Detroit Gear and Machine Division of the Borg-WarnerCompany, approximately 90 percent of which are received fromcompanies located outside the State of Michigan.All the partsprocessed by R-K-Machine & Tool Company are shipped to theDetroit Gear and Machine Division of the Borg-Warner Companyand are placed in pumps which are, in turn, sent to airplane com-panies located outside the State of Michigan.From August 1 toDecember 1, 1941, the total purchases of R-K-Machine & Tool Com-pany amounted to approximately $6,000, and the total sales amountedto approximately $8,500.It employs about 15 persons.The Companies admit that they are engaged in commerce withinthe meaning of the Act.II. THE ORGANIZATIONS INVOLVEDUnited Automobile, Aircraft and Agricultural Implement Work-ers- of America, Local 835, is a labor organization affiliated withthe Congress of Industrial Organizations. It admits to membershipemployees of the Companies.Metal Polishers, Buffers, Platers and Helpers International Union,Local No. 1 of Detroit, Michigan, is a labor organization affiliatedwith the American Federation of Labor. It admits to membershipemployees of the Companies.-III. THE QUESTIONSCONCERNINGREPRESENTATIONThe parties stipulated that questions concerning representationhave arisen in that the U. A. W. has requested and the Companiesare withholding exclusive bargaining rights until the U.A.W. iscertified by the Board.'A statement of the Regional Director introduced in evidence anddocuments submittedby the U. A.W. at the hearing show that theIThe Companies introduced into evidence an exclusive bargaining contract betweenKnight Plating Company and the Metal Polishers, without stating their purpose in so doingClearly, the contract does not constitute any bar with respect to the employees ofR-K-Machine & Tool Company.We find also that the contract does not constitute a barwith respect to the employees of Knight Plating Company because the Metal Polishersdoes not claim and it does not appear that it had a majority when the contract wasexecuted , and the contract is for a 21/2 year term of which some 16 months have run. KNIGHT PLATING COMPANY151U. A. W. has substantial representation among the employees of bothCompanies in the units hereinafter found to be appropriate.2We find that questions' have arisen concerning the representationof employees of the Companies.IV.THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATION UPONCOMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of the Companiesdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITSThe parties agree and we find that (1) all production and mainte-nance employees of Knight Plating Company, excluding clericaland supervisory employees;and (2) all production and maintenanceemployees of R-K-Machine & Tool Company, excluding clerical andsupervisory employees,constitute units appropriate for the purposes"of collective bargaining.We find further that said units will insureto employeesof the Companies the full benefit of their right to self-organization and to collective bargaining and will otherwise effectuatethe policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the questions concerning representation which havearisen can best be resolved by, and we shall, accordingly, direct,separate elections by secret ballot among the employees of Knight'The Regional Director's statement shows thatthe U. A. W. submitted17 authorizationcards of employees of KnightPlating Company ;8 of these are dated between 'Septemberand November 1941, and 9 are undated;the U. A W. submitted4 authorization cards ofemployees of R-K-Machine&Tool Company;2 of theseare dated in November 1941 and 2are undated;signatures,apparently genuine, were affixed to all these cards except one,which was hand-printed,and all bear the names of persons appearing on the Knight PlatingCompany'spay roll ofNovember15, 1941, and the R-K-Machine & Tool Company's pay rollof December1, 1941.At the hearingthe II A. W. introducedin evidence 40 authorization cards; 34 bearsignatures and 3, hand-printed names of employees of Knight Plating Company.Of these37 -cards, 19 are dated between September18, 1941, andJanuary 6,1942,and 18 areundated; 3 bear signatures of employees of R-K-Machine & ToolCompany and are datedNovember 22, 1941.Petitions signed by all these employees,disclaiming membership inthe Metal Polishers,were also introduced in evidence.The parties stipulated that as ofthe date ofthe hearing 40 employees were employedby Knight Plating Company and the R-K-Machine & Tool Company.Knight affirmed that25 of these were employedby Knight PlatingCompany and 15 by R-K-Machine & ToolCompany.The U. A. W. expressedno objectionto the MetalPolishers appearing on the ballots inthe elections hereinafter directed. 152DECISIONSOF NATIONAL LABORRELATIONS BOARDPlating Company and R-K-Machine & Tool Company within therespective appropriate units, who were employed during the pay-rollperiod immediately preceding the Direction of Elections herein,subject to the limitations and additions set forth in the Direction.Upon the basis of the above findings of fact and upon the entire-record in the case, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the rep-resentation of employees of Knight Plating Company and R-K-Ma-chine & Tool Company, Detroit, Michigan, within the meaning ofSection 9 (c) and Section 2- (6) and (7) of the National LaborRelations Act.2.All production and maintenance employees of Knight PlatingCompany, excluding clerical and supervisory employees, and allproduction and maintenance employees of R-K-Machine & ToolCompany, excluding' clerical and supervisory employees, constituteunits appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 - (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, it is hereby`DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Knight Plating Company and R-K-Machine & Tool Company,Detroit,Michigan, elections by secret ballot shall be conducted asearly as possible but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Seventh Region, acting in this matter as agent forthe National Labor Relations Board and subject to Article III, Sec-tion 9, of said Rules and Regulations, among: (1) all productionand maintenance employees of Knight Plating Company, employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during such pay-roll period because they were ill or on vacation or in the activemilitary service or training of the United States, or temporarilylaid off, and excluding clerical and- supervisory employees and em-ployees who have since quit or been discharged for cause, to determinewhether they desire to be represented by United Automobile, Air- KNIGHT PLATING COMPANY153craft and Agricultural Implement Workers of America, Local 835,affiliatedwith the Congress of Industrial Organizations, or byMetal Polishers, Buffers, Platers and Helpers, International UnionLocal No. 1 of Detroit, Michigan, affiliated with the American Fed-eration of Labor, for the purposes of collective bargaining, or byneither; and (2) all production and maintenance employees of,R-K-Machine & Tool Company, employed during the pay-roll periodimmediately preceding the date of this Direction, including em-ployees who did not work during such pay-roll period because theywere ill or on vacation or in the active military service or trainingof the United States, or temporarily laid off, and excluding clericaland supervisory employees and employees who have since quit orbeen discharged for cause, to determine whether they desire to berepresented by United Automobile, Aircraft and' Agricultural Im-plement Workers of America, Local 835, affiliated with the Congressof Industrial Organizations, or by Metal Polishers, Buffers, Platersand Helpers, International Union, Local No. 1 of Detroit, Michigan,affiliated with the American Federation of Labor, for the purposesof collective bargaining, or by neither.CHAIRMAN MiLLIs took no part in the consideration of the aboveDecision-and Direction of Election. In the Matter of W. B. KNIGHT D/B/A KNIGHT PLATING COMPANY ANDW. B. KNIGHT AND B.J.RINEHART,D/B/AR-K-MACHINE & TOOLCOMPANYandUNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENT WORKERS OF AMERICA, LOCAL 835, A i-LTATED wrrH THEC. 1. 0.Case No. R-3438CERTIFICATION OF REPRESENTATIVESMarch 31, 194JOn February 24, 1942, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled proceeding.'Pursuant to the Direction of Elections,elections by secret ballot were conducted on March 11, 1942, under thedirection and supervision of the Regional Director for the SeventhRegion (Detroit, Michigan).On March 14, 1942, the Regional Di-\,rector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, issuedand duly served upon the parties an Election Report.No objectionsto the conduct of the ballot or the Election Report have been filedby any of the parties.As to the balloting and the results thereof, the Regional Directorreported as follows :(1)KNIGHT PLATING COMPANYTotal on eligibilitylist______________________________________37Total ballots cast___________________________________________36Total ballots challenged_____________________________________1Total blank ballots ------------------------------------------1Total void ballots__________________________________________2Total valid votes cast____________-------------------------- -----------32Votes cast for United Automobile, Aircraft and Agricultural, ImplementWorkers ofAmerica, Local 835, C. I. O___________32Votes cast for Metal Polishers,Buffers, Platers and Helpers,Int'l Union,Local No. 1of Detroit,Michigan,A. F L________0Votes cast for Neither______________________________________01 39 N L R B. 148.39 N. L H. B., No. 27a.154 KNIGHT PLATING 'COMPANY155(2)R-K-MACHINE & TOOL COMPANYTotal on eligibility list______________________________________11Total ballots cast------------------------------------------11Total ballots challenged___________________________0Totalblank ballots-----------------------------------------0Total void ballots___________________________________________0Total'valid votes cast_______________________________________11Votes cast for United Automobile,Aircraft and AgriculturalImplementWorkers of America, Local 835, C. I. O________-__Votes cast for Metal Polishers,Buffers, Platers and Helpers,Int'lUnion, Local No. 1 of Detroit,Michigan,A. F L-------1Votes cast for Neither--------------------------------------3By virtue of and pursuant to the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIEDthat United Automobile, Aircraft and Agri-cultural ImplementWorkers of America, Local 835, affiliated withthe Congress of Industrial Organizations, has been designated andselected by a majority of all production and maintenance employeesofKnight Plating Company, Detroit, Michigan, excluding clericaland supervisory employees, as their representative for the purposesof collective bargaining, and that, pursuant to Section 9 (a) of theAct,UnitedAutomobile,Aircraft and Agricultural ImplementWorkers of America, Local 835, affiliated with the Congress of Indus-trialOrganizations, is the exclusive representative of all such em-ployees for the purposes of collective bargaining in respect to ratesof pay, wages, hours of employment, and other conditions of em-ployment; andTT IS FURTHER CERTIFIEDthat Urhted Automobile, Aircraft and Agri-cultural Implement Workers of America, Local 835, affiliated withthe Congress of Industrial Organizations. has been designated andselected by a majority of all production and maintenance employeesofR-K-Machine & Tool Company, Detroit, Michigan, excludingclerical and supervisory employees, as their representative for thepurposesof collectivebargaining,and that, pursuant to Section 9 (a)of the Act, United Automobile, Aircraft and Agricultural ImplementWorkers of America, Local 835, affiliated with,the Congress of Indus-trialOrganizations, is the exclusive representative of all such em-ployees for the purposes of collective bargaining in respect to ratesof pay, wages, hours of employment, and other conditions of employ-ment.